Citation Nr: 1753830	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-41 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart condition, to include as secondary to sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in April 2017, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's service connection claims.

In the April 2017 remand, the Board instructed the RO to schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his sleep apnea and heart condition.  The Veteran requested the examination occur within 10-15 miles of his home because he did not own a vehicle and only had access to a volunteer van service.

After several attempts to locate a contractor that could conduct the necessary examinations within a 10 to 15 mile radius of his home, the RO scheduled the Veteran for a contract examination at a location closer to the Veteran in June 2017.  The Veteran did not report to the examinations as scheduled.  In October 2017, the Veteran contacted VA and expressed his willingness to report to a VA examination.  He averred that he was unable to make the June 2017 VA examinations due to a lack of transportation.

As the Veteran has presented good cause for failing to appear at the June 2017 VA examinations, the Board is providing another opportunity to attend VA examinations regarding these claims.  The Veteran is hereby advised that he has a responsibility to report for the examinations and to cooperate in the development of the claims.  On remand, the Veteran should be advised of the rescheduled examinations at his current address, and, if he fails to report, the AOJ should obtain a copy of the notification letter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any outstanding VA treatment records dated since April 2017.  Ask the Veteran to identify and authorize VA to obtain any additional, relevant private treatment records or providers that treated his sleep apnea.

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his sleep apnea and heart condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file, and a copy of the April 2017 Remand, should be made available to and be reviewed by the examiner in conjunction with this request.  

(a) In regards to the Veteran's sleep apnea, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's sleep apnea began in service or is otherwise related to service?  

In providing this opinion, the examiner is to consider the Veteran's competent lay statements regarding excessive daytime sleepiness during service.  The examiner's attention is also directed to Dr. Ellison's August 1999 clinical impression of pathologic daytime sleepiness, with a clinical history suggestive of severe obstructive sleep apnea.   

(b) In regards to the Veteran's heart condition, the examiner should state whether it is at least as likely as not that the Veteran's heart condition had its onset in service or is otherwise related to service?   

(c) If the Veteran's heart condition did not have onset in service, or is not otherwise related to service, is it at least as likely as not that it was caused by his sleep apnea?  

(d) If the Veteran's heart condition was not caused by his sleep apnea, is it at least as likely as not that it was aggravated by (that is, a permanent worsening beyond normal progression as opposed to a temporary exacerbation of symptoms) the sleep apnea?

If the Veteran's heart condition is aggravated by sleep apnea, the examiner should, to the extent that is possible, quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, readjudicate the appeal.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

